DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 02/11/2019 have been entered in full. Claims 1, 2, 4-9, and 15-24 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods comprising culturing cells in the presence of TLR3 or TLR9 ligands, does not reasonably provide enablement for methods comprising culturing cells in the presence of TLR1, TLR2, or TLR4 ligands.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and us he invention commensurate in scope with these claims.
An applicant's failure to disclose how to use an invention may support a rejection under § 112, first paragraph, for lack of enablement. Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 75 USPQ2d 1297 (Fed. Cir. 2005). 
In the context of determining whether sufficient "utility as a drug, medicant, and the like in human therapy" has been alleged, "it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the allegations as obviously correct." In re Jolles, 628 F.2d 1322, 1332 ([CCPA] 1980), citing In re Novak, 306 F.2d 924 ([CCPA] 1962);  see Application of Irons, 340 F.2d 974, 977- 78 ([CCPA] 1965) .... However, where there is "no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects," an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement. Novak, 306 F.2d at 928. 

Rasmusson, 413 F.3d at 1323 (bracketed material in original).
The methods require the essential step of culturing tumor-infiltrating lymphocytes in a medium comprising a TLR agonist to produce expanded lymphocytes having tumor-specificity.
The claims are interpreted in light of [0089] in the published specification, US 20190177693:
To determine whether exogenous TLR ligands added to TIL cultures are able to increase TIL expansion and improve tumor-specificity, fresh melanoma tumors are minced into 1-2 mm2 fragments in media supplement with 6000 IU/ml IL-2. Twelve fragments are cultured in IL-2 alone. Additional groups of 12 fragments are treated with the following TLR ligands: TLR1/2 ligand Pam3CSK4 (1 .mu.g/ml), TLR3 ligand poly (I:C) (12.5 .mu.g/ml), TLR4 ligand Ribomunyl, a clinical-grade bacteria extract (1 .mu.g/ml), TLR9 ligand CpG ODN2006 (10 ug/ml). Culture medium is replaced with fresh medium every 2-3 days. TILs are split into new wells when they reach confluency. After 10, 20, and 30 days of culture, the total number of tumor fragments resulting in TIL growth are recorded. In addition, cells are collected from each fragment and counted. The cell numbers are compared between the IL-2 control group and TLR-ligand treated group. Individual TIL pools from each fragment are co-cultured with autologous or HLA-matched and mismatched melanoma cells for 24 hours. Culture supernatants are collected and IFN-gamma is measured by standard ELISA. The purpose of these experiments is to determine whether addition of TLR ligands results in increased growth of TIL from fragments, increased proliferation of TIL, and/or increased tumor-specific activation of TIL.

This a prophetic teaching, written in the present tense unaccompanied by any disclosed results. 
Prior art of record (Xiao et al., J Immunol. 2013 Jun 1;190(11):5866-5873 ‘Xiao’) discloses in vivo and in vitro evidence certain TLR ligands can cause activation and proliferation of TILs by a mechanism first requires production of type-I IFN, which then activates tumor-infiltrating dendritic cells (TIDCs), which then produce IL-12 and become effective APCs to re-activate TILs (Fig. 8). Xiao discloses that TLR2 (Pam3Cys) and TLR4 (LPS) ligands, which had been previously shown to not stimulate type-I IFN production, did not restore cytokine production of CD8 TILs (Fig. 4A) and did not further decrease the percentage of Treg within the tumors, and did not enhance the antitumor effect of lv immunization.
In another example (Salem ML, Immunol Lett. 2011 Jun 30;137(1-2):9-14; of record) teaches the direct action of TLR ligands on T cells. Salem teaches that although T cells express TLRs 1-9, the effects triggering the various receptors varies. In particular, triggering TLRs 2, 4, 5, augment the suppressive function of Treg cells (Table 1).  This is precisely the opposite effect that would be required for effective for adoptive cell therapy as required by the claims.
In view of Xiao and Salem, one of skill in the art would not accept without question the proposal that TLR1, 2, or 4 ligands would produce expanded lymphocytes that are effective for adoptive cell therapy as required by the claims. As no evidence has been presented to demonstrate that the claimed products do have those effects applicant has failed to establish enablement for the claimed methods.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-9, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dudley et al., J. Clin Oncol. 23:2346-2357 (‘Dudley’, of record), Xu et al., Clin Dev Immunol. 2010;2010:410893 (‘Xu’of record), Xiao et al., J Immunol. 2013 Jun 1;190(11):5866-5873 (‘Xiao’, of record),  Gorter et al., Clin. exp. Immunol. 87:111-116, 1992 (‘Gorter’ of record), and Knol et al., Exp Dermatol. 2008 May;17(5):436-445 (‘Knol’).
Dudley teaches that non-myeloablative but lymphodepleting chemotherapy followed by transfer of TILs can mediate tumor regression in patients with metastatic melanoma (Abstract). The TILs were prepared by first initiating small cultures, followed by a rapid expansion protocol to provide amounts of cells sufficient for treatment (Patient Materials and Cell Lines). The methods disclosed in Dudley differ from the method of the pending claims in the conditions used in the rapid expansion protocol: anti-CD3 and irradiated, allogeneic PBMC in Dudley vs. irradiated lymphocytes and an agonist for TLR3 or TLR9 in the present claims.
The addition of irradiated lymphocytes in claim 1(d) does not confer an obvious difference over Dudley. First, the PBMC exemplified in Dudley comprise lymphocytes among other cells. It is well known in the art that TILs can be expanded in the presence of irradiated PBMC, in the presence of IL-2, or in the presence of both irradiated PBMC and IL-2 (Knol, p.438, left column), or in the presence of irradiated lymphocytes (Gorter, p.112, left column). 
It is further noted that the instant specification does not disclose any unexpected results, or any results at all, attributable to the presence or absence of irradiated lymphocytes.
Thus, the principal difference between the presently claimed methods and the prior art methods exemplified by Dudley, Knol, and Gorter is in the additional presence of TLR agonists.
Xu obtained tumor-infiltrating lymphocytes from lung cancer patients, cultured the cells in the presence of CpG-ODN, and injected the cell into tumor-bearing nude mice (sections 2.2 and 2.5). The CpG-ODN enhanced the proliferation of CD4+ T cells and CD8+ T cells (section 3.3). The production of IFN-γ in CD4+ T cells and CD8+ T cells was significantly higher in the CpG-ODN treated group compared with that of the control groups, and the CpG-ODN treated TILs displayed enhanced antitumor efficacy (sections 3.4-3.6). Xu clearly demonstrated that a TLR 9 agonist can stimulate proliferation, interferon production, and antitumor efficacy of TILs.
Xiao discloses in vivo and in vitro evidence to conclude that TLR3/9 ligands stimulate production of type-I IFN, which then activates tumor-infiltrating dendritic cells (TIDCs), which then produce IL-12 and become effective APCs to re-activate TILs (Fig. 8).
The Xu and Xiao disclosures were not directly aimed at developing an improved method of expanding TILs, but were rather concerned with the fundamental effects of TLR3/9 ligands on TILs. Xu and Xiao show that these agents stimulate the proliferation of highly active TILs in presence of IL-2. In view of Xu and Xiao, one of skill in the art would be motivated to modify the Dudley protocol by using TLR3/9 ligands to stimulate TIL proliferation and activation with the reasonable expectation that this modification would yield highly effective cells for cancer treatment. Therefore, the methods of claims 1, 2, 4-9, and 15-24 are prima facie obvious in view of the state of the art prior the time the instant application was filed, as evidenced by the teachings of the cited references.
It is further evident that the instant claims rely on the same predictability and expectation of success that forms the basis for this rejection. The specification does not disclose any unexpected results, or any results at all, obtained by the claimed methods.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647